ORDER
PER CURIAM.
After a bench trial, the court convicted Anthony Ellis (Defendant) of misdemeanor stealing under $500, in violation of section 570.030, RSMo Cum.Supp.2002, for stealing a coat from Marshall’s store. The trial court sentenced him to one year in the St. Louis County Department of Justice Services. Defendant appeals his conviction, contending there is insufficient evidence to support it.
Having reviewed the record on appeal and the briefs, we conclude there is sufficient evidence to support Defendant’s conviction. State v. Harris, 774 S.W.2d 487, 491 (Mo.App. E.D.1989). An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).